DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 10 are pending.  
	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities: the claim includes the element/step “the forecast error and a driving pattern as an input”.  This should be “the forecast error and a driving pattern as inputs”.    Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: pages 10 – 13 of the specification define a number of mathematical equations.  These equations are written in terms of variables that are not documented, and the equations are not described with any indication of their significance.  For example, formula 1 on 11 includes the terms bu(k) and bv(k).  The term “u(k)” is not defined until the bottom of page 11. The term “b” is not described anywhere in the specification, and the term v(k) .
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a voltage obtaining unit which measures”, “a current obtaining unit which measures”, “an arithmetic unit which calculates”, “a machine learning unit which generates”, “a learning result storage unit which stores”, and “a determination unit which determines” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

All of these definitions are within the scope of embodiment 4, which starts on page 24 and ends on page 28.  As best understood by the Examiner, claims 1 – 8 can only be interpreted as embodiment 4, and the claims can not be interpreted as encompassing embodiments 1, 2, 3, and 5.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 includes the element/step “a machine learning unit which, with the forecast error and a driving pattern as an input, generates correction data”.  As discussed in the claim interpretation above, claims 1 – 10 are only enabled within the scope of embodiment 4, as described on pages 24 – 28.  While page 5 of the instant specification defines a “driving pattern”, embodiment 4 is silent with respect to how, or what mechanism is used, to acquire the “driving pattern”.  The only data documented as being acquired within the scope of embodiment 4 is voltage and current sensed from the terminals of the secondary battery, as seen on page 24.
Claims 1 – 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 includes the element/step “a machine learning unit which … forms a correction model by linking the correction data and the driving pattern”.  A review of the specification finds no support for what comprises the “correction model”.  The only mention of “correction model” is on 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 includes the element/step “an arithmetic unit which calculates forecast error by calculation using a regression model with the voltage value and the current value as an input”.  It is unclear if the “regression model” is part of the “arithmetic unit”, or if it is input to the “arithmetic unit” along with the voltage value and current value.  For the purpose of the instant examination, the Examiner interprets this as “an arithmetic unit which executes a regression model to calculate forecast error, where the arithmetic unit receives the voltage value and the current value as inputs to the regression model”.
Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is not clear how the “driving pattern” is acquired by the machine learning unit.   The claim is silent with 
Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 includes the element/step “forms a correction model by linking the correction data and the driving pattern so as to cancel noise linked to the driving pattern”.  It is not clear how the process of “linking” the correction data and the driving pattern is performed.  It is unclear whether the process of linking these two elements, by itself, cancels noise, or whether the use of the correction model is required to achieve the noise cancellation.   For the purpose of the instant examination, the Examiner interprets this step as “forms a correction model by linking the correction data and the driving pattern, and then evaluates the model to cancel noise linked to the driving pattern”.
Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 includes the element/step “forms a correction model by linking the correction data and the driving pattern so as to cancel noise linked to the driving pattern”.  It is not clear what is included in this “correction model”, or how to interpret the calculation of the “correction model”. As discussed above, the instant specification is silent with regard to a definition 

Note: All art rejections applied are as best understood by the examiner.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 10  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite:
An abnormality detection device of a secondary battery comprising: 
a voltage obtaining unit which measures a voltage value of a secondary battery; 
a current obtaining unit which measures a current value of a secondary battery; 
an arithmetic unit which calculates forecast error by calculation using a regression model with the voltage value and the current value as an input; 
a machine learning unit which, with the forecast error and a driving pattern as an input, generates correction data for forecast error and forms a correction model by linking the correction data and the driving pattern so as to cancel noise linked to the driving pattern; 
a learning result storage unit which stores a result of the machine learning unit; and 
a determination unit which determines whether a forecast error corrected using the correction data is normal or abnormal.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
calculates forecast error by calculation using a regression model, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  The mathematical calculation is described on pages 3 and 8 of the instant specification as the calculation of a Kalman filter. The limitation of generates correction data for forecast error and forms a correction model, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  As best understood by the Examiner, the correction data is generated by a “machine learning” model, which implements a mathematical process of determining an output based on provided input. The limitation of determines whether a forecast error corrected using the correction data is normal or abnormal, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  Specifically, the mathematical calculation involves a comparison of the calculated value to a threshold.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim includes the element of “a battery”, which is recited at a high level of generality, and lacks specific, narrowing details about the type or composition of the battery or the field of use of the battery.  The claim includes the elements of “a voltage obtaining unit” and “a current obtaining unit”.  These data acquisition units are recited at a high level of generality, and lack specific narrowing details regarding how the data is measured, and where the data is used.  The “arithmetic unit”, “machine learning unit”, and “determination unit” are, as discussed above, interpreted as software running on a generically recited microprocessor.  As interpreted, the microprocessor is recited at a 
The claim is silent with regard to an effect of the analysis.  
Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the calculations of the “arithmetic unit”, “machine learning unit”, and “determination unit” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The addition of a generically recited battery, voltage and current sensors, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea.  The claim is not patent eligible.

Dependent claim 2 adds the element of an abnormality notification circuit that can notify a user about an abnormality.   The notification of an abnormality does improve the potential eligibility of this claim.  However, the notification circuit is recited at 
Dependent claims 3 – 5, 9, and 10 add further details to the identified abstract idea, but do not add additional elements which could be considered, with individually or as an ordered combination with the elements identified in claim 1, as amounting to “significantly more” than the identified abstract idea.  The claims are not patent eligible.
Dependent claims 6 – 8 add details regarding the type of battery and the construction details of a transistor.  The addition of the type of battery as lithium-ion or solid-state does further integrate the judicial exception into a practical application.  Likewise, the recitation of a generic transistor construction does not further integrate the judicial exception into a practical application.  The claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 – 5 and 7 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Holme, US 2020/0164763 (hereinafter 'Holme') in view of Lim et al., US20190/346511 (hereinafter 'Lim').

Regarding claim 1: Holme teaches an abnormality detection device of a secondary battery ([0053, 0087]: discloses warning the driver of a vehicle about an abnormal battery condition) comprising: 
a voltage obtaining unit which measures a voltage value of a secondary battery ([0055, 0097]: discloses a battery management system (BMS) that acquires voltage data regarding battery 208, which is described as a “Li-secondary battery”); 
a current obtaining unit which measures a current value of a secondary battery ([0055, 0097]: discloses a battery management system (BMS) that acquires current data regarding battery 208, which is described as a “Li-secondary battery”);
an arithmetic unit which calculates forecast error by calculation using a regression model with the voltage value and the current value as an input ([0088, 0154, 0155]: discloses the use of various methods of machine learning for the battery model, including “ridge regression, lasso regression, nearest-neighbor regression”, and the process to reduce the level of error in the model’s prediction when using the sampled data); 
a machine learning unit which, with the forecast error and a driving pattern as an input, generates correction data for forecast error and forms a correction model by linking the correction data and the driving pattern so as to cancel noise linked to the 
a learning result storage unit which stores a result of the machine learning ([0092, 0096, Fig 3A]: discloses storing the retrained battery model 32 in memory, which is shown as BMS memory 226).

Holme is silent with respect to 
a determination unit which determines whether a forecast error corrected using the correction data is normal or abnormal.
 
Lim teaches a method of calculating the state of charge of a battery using prediction and correction operations ([0012, 0041 – 0043]) that includes 
a determination unit which determines whether a forecast error corrected using the correction data is normal or abnormal ([0084, 0085]: discloses determining a final noise value based on a determination of the calculated error falling within a predetermined range, where the Examiner interprets an error outside the predetermined range would be abnormal).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Holme in view of Lim to incorporate a sanity check on the “generalization errors” calculated by the model. 

Regarding claim 2: Holme in view of Lim teaches the abnormality detection device of a secondary battery according to claim 1, as discussed above, further comprising an abnormality notification circuit which operates and notifies a user of an abnormality only when the corrected forecast error is determined to be abnormal (Holme: [0087]: discloses a notification via a user device or vehicle user interface of a “present abnormal condition of the battery”, where the Examiner interprets that the user device will not issue a notification when the battery is determined to be in a normal state of operation).

Regarding claim 3: Holme in view of Lim teaches the abnormality detection device of a secondary battery according to claim 1, as discussed above.
Holme is silent with respect to wherein 
the regression model is a Kalman filter on the basis of a state equation

Lim teaches a method of calculating the state of charge of a battery using prediction and correction operations ([0012, 0041 – 0043]) that includes 
the regression model is a Kalman filter on the basis of a state equation (Lim: [0043]: discloses an Extended Kalman Filter that performs a correction action given the predicted state and actual measured values).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Holme in view of Lim to 

Regarding claim 4: Holme in view of Lim teaches the abnormality detection device of a secondary battery according to claim 1, as discussed above, wherein in the regression model, a plurality of prediction steps is performed successively (Holme: [0085]: discloses predicting the state of charge of a battery based on a trained model and a set of measurements).

Holme is silent with respect to wherein 
a plurality of filtering steps is performed successively after a plurality of prediction steps is performed successively.

Lim teaches a method of calculating the state of charge of a battery using prediction and correction operations ([0012, 0041 – 0043]) which includes 
a plurality of filtering steps is performed successively after a plurality of prediction steps is performed successively ([0082, 0083]: discloses an error calculation module that post-processes the results of the Kalman expansion filter to determine the battery SOC).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Holme in view of Lim to incorporate a sanity check on the “generalization errors” calculated by the model. 

Regarding claim 5: Holme in view of Lim teaches the abnormality detection device of a secondary battery according to claim 1, as discussed above, wherein the machine learning unit comprises a neural network (Holme: [0083, Fig 1]: discloses representing a battery model using an artificial neural network (ANN)).

Regarding claim 7: Holme in view of Lim teaches the abnormality detection device of a secondary battery according to claim 1, as discussed above, wherein the secondary battery is a lithium-ion secondary battery (Holme: [0028]: discloses the use of the battery model with “a lithium ion secondary battery”).

Regarding claim 8: Holme in view of Lim teaches the abnormality detection device of a secondary battery according to claim 1, as discussed above, wherein the secondary battery is an all-solid-state battery (Holme: [0028]: discloses the use of the battery model with “a solid-state secondary battery”)

Regarding claim 9: Holme in view of Lim teaches the abnormality detection device of a secondary battery according to claim 3, as discussed above, wherein in the regression model, a plurality of prediction steps is performed successively (Holme: [0085]: discloses predicting the state of charge of a battery based on a trained model and a set of measurements).

Holme is silent with respect to wherein 


Lim teaches a method of calculating the state of charge of a battery using prediction and correction operations ([0012, 0041 – 0043]) which includes 
a plurality of filtering steps is performed successively after a plurality of prediction steps is performed successively ([0082, 0083]: discloses an error calculation module that post-processes the results of the Kalman expansion filter to determine the battery SOC).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Holme in view of Lim to incorporate a sanity check on the “generalization errors” calculated by the model. 

Regarding claim 10: Holme in view of Lim teaches the abnormality detection device of a secondary battery according to claim 9, as discussed above, wherein the machine learning unit comprises a neural network (Holme: [0083, Fig 1]: discloses representing a battery model using an artificial neural network (ANN)).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Holme in view of Lim in view of Motz et al., US 6643111 (hereinafter ‘Motz’).

claim 6: Holme in view of Lim teaches the abnormality detection device of a secondary battery according to claim 2, as discussed above.
Holme in view of Lim is silent with respect to wherein 
the abnormality notification circuit comprises at least a transistor with a metal oxide layer as a channel.

Motz teaches an example of the many circuits fabricated in CMOS technology, or “complementary metal oxide semiconductor”, that includes generating an error signal using a metal oxide semiconductor ([col 3, line 39 – col 4, line 29; Fig 1, element 3]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Holme in view of Lim in view of Motz to enable using an industry standard field-effect transistor to gate an error signal for display to the user.
	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Ono, US 7496775, discloses selectively applying power to functional units of an apparats ([Abstract])
Kato, US 20140285125, discloses a motor control device that includes suppressing noise using an error correction value ([0204])


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brent A. Fairbanks/           Primary Examiner, Art Unit 2862